Exhibit 10.3

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT
AND COLLATERAL AGENCY AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT AND COLLATERAL AGENCY AGREEMENT, dated
as of May 12, 2016 (this “Amendment”), is entered into among the undersigned in
connection with (a) that certain Credit Agreement, dated as of January 15, 2016
(as amended from time to time, the “Credit Agreement”), among Sunrun Hera
Portfolio 2015-A, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), the financial institutions as Lenders from time to time party
thereto, Investec Bank PLC, as Administrative Agent for the Lenders (the
“Administrative Agent”) and as Issuing Bank, and (b) that certain Collateral
Agency and Intercreditor Agreement, dated as of January 15, 2016 (as amended
from time to time, the “Collateral Agency Agreement”), among the Borrower, the
Administrative Agent, Deutsche Bank Trust Company Americas, as Collateral Agent
(the “Collateral Agent”), and each other Secured Party party thereto from time
to time.  Capitalized terms which are used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower wishes to make certain amendments to the Credit Agreement
and the Collateral Agency Agreement, and the undersigned wish to agree to make
such amendments.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

I.Amendments to the Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Article III below, the following amendments to the
Credit Agreement are hereby accepted and agreed by the parties hereto:

1.Additional Definitions.  The following new definitions are added to Section
1.01 of the Credit Agreement (in proper alphanumeric order):

“Gaia Portfolio 2016-A” means Sunrun Gaia Portfolio 2016-A, LLC, a Delaware
limited liability company.

“NY Green Bank” means NY Green Bank, a division of the New York State Energy
Research & Development Authority, or any Affiliate thereof that succeeds to NY
Green Bank’s rights and obligations under the NY Green Bank Loan Agreement.

“NY Green Bank Loan Agreement” means that certain Loan Agreement, dated as of
May 12, 2016, between Gaia Portfolio 2016-A, as borrower, and NY Green Bank, as
lender.

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

“NY Green Bank Termination Notice” means a notice from NY Green Bank to the
Administrative Agent confirming that the “Debt Termination Date” under the NY
Green Bank Loan Agreement has occurred.

2.Amendment of Definitions.  

(a)The “Business Day” definition set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

“Business Day” shall mean the hours between 9:00 a.m. – 4:00 p.m., Eastern time,
Monday through Friday, other than the following days: (a) New Year’s Day, Dr.
Martin Luther King, Jr. Day, Washington’s Birthday (celebrated on President’s
Day), Memorial Day, the day before Independence Day, Independence Day, Labor
Day, Columbus Day, Veterans’ Day, the day before and after Thanksgiving Day,
Thanksgiving Day, Christmas Eve, Christmas Day and New Year’s Eve, (b) any other
day on which banks are required or authorized by Law to close in New York State,
(c) a legal holiday in London, England, the State of New York or California or
the jurisdiction where the Administrative Agent’s Office is located and (d) any
day on which commercial banks and the U.S. Federal Reserve Bank are authorized
or required to be closed in any of the foregoing states.  For purposes hereof,
if any day listed above as a day on which a bank is closed falls on a Saturday
or Sunday, such day is celebrated on either the prior Friday or the following
Monday.  

(b)The “Defaulting Lender” definition set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following text at the end thereof:

Notwithstanding anything to the contrary in this definition of “Defaulting
Lender”, if NY Green Bank has satisfied its obligations to make loans to Gaia
Portfolio 2016-A in accordance with the NY Green Bank Loan Agreement, Gaia
Portfolio 2016-A shall not be a Defaulting Lender to the extent of NY Green
Bank’s outstanding loans and commitments to make loans under the NY Green Bank
Loan Agreement, as such amounts may be certified to the Administrative Agent
from time to time by NY Green Bank or Gaia Portfolio 2016-A.

(c)The “Governmental Authority” definition set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the text “any federal” with the
text “any nation or government, including any international or multinational
organization or agency comprising nations or governments”.

3.Amendment to Section 2.06(a).  Section 2.06(a) of the Credit Agreement is
hereby amended by (a) replacing the text “March 31, 2016” in each place it
appears with the text “June 30, 2016” and (b) replacing the text “$140,000,000”
with the text “$200,000,000”.

4.Amendment to Section 4.01(b).  Section 4.01(b) of the Credit Agreement is
hereby amended by inserting at the end thereof the following text:

-2-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Unless and until each of the Administrative Agent and the Borrower receives
written notice to the contrary from NY Green Bank, each of the Administrative
Agent and the Borrower shall pay all amounts that are due and payable by it to
Gaia Portfolio 2016-A as a Lender under this Agreement directly to [***] or to
such other account or Person designated by NY Green Bank, as may be notified to
each of the Administrative Agent and the Borrower in writing from time to time
by NY Green Bank until the date of receipt by the Administrative Agent of the NY
Green Bank Termination Notice.  All amounts so paid shall be deemed paid to Gaia
Portfolio 2016-A as a Lender under this Agreement.

5.Amendment to Section 4.07.  Section 4.07 of the Credit Agreement is hereby
amended by inserting at the end thereof the following text as a new clause (g):

(g)The Borrower’s obligations to Gaia Portfolio 2016-A in its capacity as a
Lender pursuant to Sections 4.07(a), 4.08(a), 4.09(c), 4.11(d), 4.11(e) and
4.11(f) shall also include amounts owed to NY Green Bank from Gaia Portfolio
2016-A under the corresponding provisions of the NY Green Bank Loan Agreement,
and NY Green Bank may proceed directly against the Borrower to enforce the
Borrower’s obligations under this Section 4.07(g) (it being agreed that NY Green
Bank shall be an express third party beneficiary of this Section 4.07(g)).  

6.Amendment to Section 4.11(c).  Section 4.11(c) of the Credit Agreement is
hereby amended by inserting at the end thereof the following text as a new
clause (iv):

(iv)If NY Green Bank exercises its rights under the NY Green Bank Loan Agreement
corresponding to the rights of Gaia Portfolio 2016-A pursuant to this Section
4.11(c), the provisions of Sections 4.11(c)(ii) and (iii) shall be deemed to
apply to the Revolving Loans held by Gaia Portfolio 2016-A to the same extent as
if NY Green Bank had exercised such rights pursuant to such Sections hereunder.

7.Amendment to Section 6.01(a)(iii).  Section 6.01(a)(iii) of the Credit
Agreement is hereby amended by inserting the following text as the second
sentence thereof:

The Borrower shall cause the Manager to include in each such Manager’s report
(A) the zip code for each Eligible Project and (B) the estimated first-year
energy generation data for each Eligible Project for the year commencing on the
date such Eligible Project was granted permission to operate.

8.Amendment to Section 8.01.  Sections 8.01(c), (d) and (o) of the Credit
Agreement are hereby deleted in their entirety and replaced with the following
text, respectively:

(c)fail to maintain books, records and agreements as official records and
separate from those of the members, principals and Affiliates or any other
Person;

(d)fail to maintain its bank accounts separate from the members, principals and
Affiliates of any other Person;

-3-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

(o)fail to act solely in its own limited liability company name and not of any
other Person, any of its officers or any of their respective Affiliates, and
fail to at all times use its own stationery, invoices and checks separate from
those of any other Person, any of its officers or any of their respective
Affiliates; 

9.Amendment to Section 12.02.  Section 12.02 of the Credit Agreement is hereby
amended by inserting at the end thereof the following text as new clauses (e)
and (f):

(e)Disclosures to NY Green Bank.  Notwithstanding anything to the contrary
contained in this Agreement and for so long as Gaia Portfolio 2016-A has any
obligations to NY Green Bank under the NY Green Bank Loan Agreement, the
Administrative Agent shall be permitted (i) to send to NY Green Bank copies of
all requests, demands, authorizations, directions, notices, consents, waivers or
other documents and communications sent by the Administrative Agent to the
Lenders and (ii) grant to NY Green Bank access to any electronic datasite
maintained by, or on behalf of, the Administrative Agent.  Each of the
Administrative Agent and the Borrower agrees to deliver to NY Green Bank a copy
of any notice delivered to the Borrower under this Agreement and the other Loan
Documents simultaneously with the delivery of such notice to Gaia Portfolio
2016-A as a Lender under this Agreement; provided, that, so long as the
Administrative Agent has granted NY Green Bank access to a datasite referred to
in this Section 12.02(e), any such notice obligation may be satisfied by posting
any applicable notice to such datasite.

(f)Notices by NY Green Bank.  NY Green Bank is exclusively authorized to
exercise all discretion in giving notices, directions, requests, instructions
and other communications relating to this Agreement and the other Loan Documents
to which Gaia Portfolio 2016-A is entitled to give as a Lender under this
Agreement and in taking all such other actions reserved to Gaia Portfolio 2016-A
as a Lender under this Agreement (including the exercise of all voting rights of
Gaia Portfolio 2016-A as a Lender under this Agreement), and the Administrative
Agent, the Borrower and the Lenders shall (i) deal exclusively with NY Green
Bank in connection with exercise of Gaia Portfolio 2016-A’s rights as a Lender
under this Agreement and the other Loan Documents, (ii) treat any and all
written notices, directions, requests, instructions and other communications
received from NY Green Bank as coming directly from Gaia Portfolio 2016-A as a
Lender under this Agreement, (iii) disregard any notices, directions, requests,
instructions and other communications that are received from Gaia Portfolio
2016-A but not initiated or acknowledged by NY Green Bank and (iv) direct to NY
Green Bank (with a copy to Gaia Portfolio 2016-A) all notices, directions,
requests, instructions and other communications arising out of or in connection
with this Agreement and the other Loan Documents; provided, that this clause (f)
shall not be applicable from and after the date of receipt by the Administrative
Agent of the NY Green Bank Termination Notice.

-4-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

10.Amendment to Section 12.05(b)(vii).  Section 12.05(b)(vii) of the Credit
Agreement is hereby amended by inserting the following text at the end thereof: 

Notwithstanding anything to the contrary in this Agreement, for all purposes of
this Agreement and the other Loan Documents, including, without limitation, for
purposes of the Collateral Agency Agreement, Gaia Portfolio 2016-A shall not be
an Affiliated Lender prior to receipt by the Administrative Agent of the NY
Green Bank Termination Notice; provided, that for purposes of determining the
voting percentage of Gaia Portfolio 2016-A hereunder, Gaia Portfolio 2016-A
shall be deemed to hold an aggregate amount of outstanding Revolving Loans and
Revolving Loan Commitments equal to the aggregate amount of outstanding loans
and commitments to make loans under the NY Green Bank Loan Agreement, as such
amounts may be certified to the Administrative Agent from time to time by NY
Green Bank.

11.Amendment to Section 12.11(a)(vi)(C).  Clause (vi)(C) of Section 12.11(a) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

(C) any pledgee of a Lender referred to in Section 12.05; provided, however,
that Confidential Information may be disclosed to any such pledgee of a Lender
that is a Governmental Authority without being subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section,

II.Amendments to the Collateral Agency Agreement.  Subject to the satisfaction
of the conditions set forth in Article III below, the following amendments to
the Collateral Agency Agreement are hereby accepted and agreed by the parties
hereto:

1.Additional Definitions.  The following new definitions are added to Section
1.01 of the Collateral Agency Agreement (in proper alphanumeric order):

“CEA Swap Obligation” means, with respect to the Borrower, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1 a(47) of the Commodity Exchange Act.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Loan Party, (a) any CEA
Swap Obligation if, and to the extent that, all or a portion of the guarantee by
such Loan Party of such CEA Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Loan Party becomes effective with respect to such CEA Swap

-5-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Obligation or (b) any CEA Swap Obligation if, and to the extent that, all or a
portion of the grant by such Loan Party of a security interest to secure such
CEA Swap Obligation (or such security interest in respect thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of such Loan Party becomes effective with respect to such CEA Swap
Obligation.  If a CEA Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such CEA
Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Financing Obligations” means all Obligations other than Obligations in respect
of the Secured Interest Rate Hedging Agreements.

“Swap Obligations” the obligations of any Loan Party under or in respect of any
Secured Interest Rate Hedging Agreement, including Ordinary Course Settlement
Payments and Swap Termination Payments.

2.Amendment of Definitions.  The “Secured Obligations” definition set forth in
Section 1.01 of the Collateral Agency Agreement is hereby amended by inserting
the following text at the end thereof:

; provided that at no time shall Secured Obligations include any Excluded Swap
Obligations; provided, further, that Excluded Swap Obligations shall not be paid
with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
ensure that (A) such Excluded Swap Obligations shall continue to be paid from
total proceeds ratably and timely with the Financing Obligations and (B) the
overall application of all proceeds under Section 2.02 shall result in the
preservation of the ratable allocation to the Financing Obligation and the Swap
Obligations, (including the Excluded Swap Obligations) otherwise set forth in
Section 2.02 of this Agreement.  

III.Conditions Precedent to Effectiveness.  The amendments contained in Articles
I and II shall not be effective until the date (such date, the “Amendment
Effective Date”) that:

1.the Administrative Agent shall have received copies of this Amendment executed
by the Borrower and the Lenders, and acknowledged by the Administrative Agent;
and

2.the Borrower shall have paid all fees, costs and expenses of the
Administrative Agent, the Collateral Agent and the Lenders incurred in
connection with the execution and delivery of this Amendment (including
third-party fees and out-of-pocket expenses of the

-6-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

Lenders’ counsel and fees of Collateral Agent’s counsel and other advisors or
consultants retained by the Administrative Agent). 

IV.Representations and Warranties. The Borrower represents and warrants to each
Agent and each Lender Party that the following statements are true, correct and
complete in all respects as of the Amendment Effective Date:

1.Power and Authority; Authorization.  The Borrower has all requisite power and
authority to execute, deliver and perform its obligations under this Amendment
and the Borrower has all requisite power and authority to perform its
obligations under the Credit Agreement, as amended by this Amendment (as so
amended, the “Amended Credit Agreement”).  The Borrower has duly authorized,
executed and delivered this Amendment.

2.Enforceability.  Each of this Amendment and the Amended Credit Agreement is a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing.

3.Credit Agreement Representations and Warranties. Each of the representations
and warranties set forth in the Credit Agreement is true and correct in all
respects both before and after giving effect to this Amendment, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct in all
respects as of such earlier date.

4.Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.

V.Limited Amendment.  Except as expressly set forth herein, this Amendment shall
not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and the
Borrower acknowledges and agrees that each of the Loan Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.  From
and after the Amendment Effective Date, all references to the Credit Agreement
in any Loan Document shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.

-7-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

VI.Miscellaneous. 

1.Counterparts.  This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.

2.Severability.  In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

3.Governing Law, etc..  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK.  The provisions in Sections 12.08(b)
through (d) and Section 12.09 of the Credit Agreement shall apply, mutatis
mutandis, to this Amendment and the parties hereto.

4.Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes of the Credit Agreement and each other Loan Document.

5.Headings.  Paragraph headings have been inserted in this Amendment as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Amendment and shall not be used in the interpretation of
any provision of this Amendment.

6.Execution of Documents.  The undersigned Lenders hereby authorize and instruct
the Administrative Agent to execute and deliver this Amendment.  The undersigned
Lenders comprising the Required Secured Parties (as defined in the Collateral
Agency Agreement) also hereby authorize and instruct the Collateral Agent to
execute and deliver this Amendment.

[Signature Pages Follow]

 

-8-

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

SUNRUN HERA PORTFOLIO 2015-A, LLC,

as Borrower

 

 

 

 

 

 

By:

Sunrun Hera Portfolio 2015-B, LLC

 

 

Its:

Sole Member

 

 

 

 

 

 

By:

Sunrun Hera Holdco 2015, LLC

 

 

Its:

Sole Member

 

 

 

 

 

 

By:

Sunrun Inc.

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Komin, Jr.

 

 

Name:

Robert Komin, Jr.

 

 

Title:

Chief Financial Officer

 






[Signature Page to First Amendment to AF Credit Agreement]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

INVESTEC BANK PLC,

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name:

Andrew Nosworthy

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

By:

/s/ Adam Gordon

 

 

Name:

Adam Gordon

 

 

Title:

Authorised Signatory

 






[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

INVESTEC BANK PLC,

as Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Nosworthy

 

 

Name:

Andrew Nosworthy

 

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

By:

/s/ Adam Gordon

 

 

Name:

Adam Gordon

 

 

Title:

Authorised Signatory

 






[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

 

 

 

 

 

 

 

By:

/s/ Richard Gerling

 

 

Name:

Richard Gerling

 

 

Title:

Senior Vice President

 






[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK,

as Lender

 

 

 

 

 

 

 

By:

/s/ Nina Johnson

 

 

Name:

Nina Johnson

 

 

Title:

Director

 






[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

SILICON VALLEY BANK,

as Lender

 

 

 

By:

/s/ Sayoji Goli

 

 

Name:

Sayoji Goli

 

 

Title:

Vice President

 

 

 



[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

 

 

 

 

 

By:

Deutsche Bank National Trust Company

 

 

 

By:

/s/ Jennifer Van Dyne

 

 

Name:

Jennifer Van Dyne

 

 

Title:

Assistant Vice President

 

 

 

By:

/s/ Doris Yang

 

 

Name:

Doris Yang

 

 

Title:

Associate

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 